Name: Commission Implementing Regulation (EU) 2016/2141 of 6 December 2016 amending Regulation (EC) No 1238/95 as regards the level of the annual fee and of the examination fees payable to the Community Plant Variety Office
 Type: Implementing Regulation
 Subject Matter: EU institutions and European civil service;  agricultural activity;  accounting;  monetary economics;  research and intellectual property
 Date Published: nan

 7.12.2016 EN Official Journal of the European Union L 332/13 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2141 of 6 December 2016 amending Regulation (EC) No 1238/95 as regards the level of the annual fee and of the examination fees payable to the Community Plant Variety Office THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community Plant Variety Rights (1), and in particular Article 113 thereof, After consulting the Administrative Council of the Community Plant Variety Office, Whereas: (1) Article 9(1) of Commission Regulation (EC) No 1238/95 (2) sets out the level of the fee payable to the Community Plant Variety Office (the Office) for each year of the duration of a Community plant variety right. (2) Since the financial reserve of the Office has decreased below the level necessary to maintain a balanced budget and to safeguard the continuity of its operations, that annual fee should be increased. (3) Article 8(1) of Regulation (EC) No 1238/95 and Annex I thereto set out the level of the fees for arranging and carrying out the technical examination of a variety being the subject of an application for a Community Plant Variety right payable to the Office, the examination fee. (4) Experience gathered concerning the technical examination shows that the examination fees may change over time for certain cost groups. The fees charged by the Office should reflect the total amount of the fees for the respective cost groups to be paid by the Office to the Examination Offices. The fees set out in Annex I to Regulation (EC) No 1238/95 should therefore be modified for the cost groups concerned. (5) Regulation (EC) No 1238/95 should therefore be amended accordingly. (6) It would be appropriate that the proposed amendments apply as from 1 January 2017, to align with the beginning of the new financial year for the budget of the Office. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Community Plant Variety Rights, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1238/95 is amended as follows: (1) in Article 9, paragraph 1 is replaced by the following: 1. The Office shall charge a holder of a Community plant variety right (the holder) a fee of EUR 330 for each year of the duration of a Community plant variety right (annual fee), as referred to in Article 113(2)(d) of the Basic Regulation.; (2) Annex I is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 227, 1.9.1994, p. 1. (2) Commission Regulation (EC) No 1238/95 of 31 May 1995 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards the fees payable to the Community Plant Variety Office (OJ L 121, 1.6.1995, p. 31). ANNEX ANNEX I Fees relating to technical examination as referred to in Article 8 The fee to be paid for the technical examination of a variety pursuant to Article 8 shall be determined in accordance with the table: (in EUR) Cost group Fee Agricultural group 1 Potato 1 760 2 Oilseed rape 1 860 3 Grasses 2 430 4 Other agricultural species 1 530 Fruit group 5 Apple 3 050 6 Strawberry 2 920 7 Other fruit species 2 810 Ornamental group 8 Ornamental living greenhouse 2 020 9 Ornamental living outdoor 1 960 10 Ornamental non-living greenhouse 1 940 11 Ornamental non-living outdoor 1 730 12 Ornamental special 3 350 Vegetable group 13 Vegetable greenhouse 2 360 14 Vegetable outdoor 2 150